Citation Nr: 1549880	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  04-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.  

2.  Service connection for chloracne, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In August 2007, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  In September 2009, the AOJ provided the Veteran with a notice letter pursuant to the VCAA; therefore, the Board finds that the AOJ substantially complied with the August 2007 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran has a current disability of prostate cancer. 

2. The Veteran does not have a current disability of chloracne for VA compensation purposes

3. The Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to tactical herbicides, including Agent Orange, during service.

4. The Veteran did not sustain an injury or disease of the prostate in service.

5. Symptoms of prostate cancer were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.
 
6. The current prostate cancer disability is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for chloracne are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was provided to the Veteran in April 2002, prior to the initial AOJ adjudication in January 2003, and in September 2009, prior to the readjudication of the claims in the September 2015 supplemental statement of the case (SSOC).  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2009 also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written statements in support of the current appeal.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran has not been afforded VA medical examinations with respect to the claims for service connection for prostate cancer and chloracne.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was no injury to, or disease of, the prostate or skin in service, and prostate cancer and chloracne had their onset years after service separation, there is no duty to provide a VA medical examination.  Additionally, the Board finds that the weight of the evidence demonstrates no chronic symptoms in service and no continuity of symptoms of prostate cancer since service separation.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection for prostate cancer or chloracne because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence in-service disease or injury, or in-service event of herbicide exposure, or even persistent symptoms of prostate cancer or chloracne in service, referral of these issues to obtain an examination and/or an opinion as to the etiology of the Veteran's prostate cancer and chloracne would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  In this case, referral of the issues of service connection for prostate cancer and chloracne for an examination or to obtain medical opinions would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case regarding the claims of prostate cancer and chloracne because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.



Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, prostate cancer is a type of malignant tumor, which is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309 apply to the claim for service connection for prostate cancer.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  However, chloracne is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 
38 C.F.R. §§ 3.303, 3.307, and 3.309 do not apply to the claim for service connection for chloracne.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, September 9, 2010 (letter issued by VA Compensation and Pension Service).

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that a veteran was exposed by being near an aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See e.g., Notices, 68 Fed. Reg. 27,630-641 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Prostate Cancer and Chloracne

The Veteran contends that service connection is warranted because prostate cancer and chloracne are related to in-service exposure to Agent Orange.  The Veteran stated that he served on the U.S.S. Constellation (an aircraft carrier), which was present in the waters offshore in the Republic of Vietnam during the Vietnam era.  The Veteran also advanced that there were orange barrels on board the ship.  See e.g., February 2002 VA Form 21-526; June 2004 VA Form 9; December 2005 VA Form 646. 

The Board finds that the Veteran has a current disability of prostate cancer.  A December 2005 Fontana Medical Center treatment record shows a diagnosis of prostate cancer.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates Veteran does not have a current disability of chloracne for VA compensation purposes.  A February 2001 Southern California Permanent Medical Group treatment record shows no significant skin findings.  Similarly, Fontana Medical Center treatment records dated in September 2004 and July 2005 show clinical assessments of normal skin with no abnormal skin findings.  A June 2005 Fontana Medical Center treatment record shows that the Veteran denied having any skin lesions.  The Board finds that the above-referenced evidence showing no skin findings constitutes highly probative evidence that the Veteran does not have a currently diagnosed chloracne disability.  The Board finds that the evidence referred to above is more probative than the Veteran's statements made in connection with the claim for benefits.  The Veteran is competent to report skin disorder symptoms that he experiences at any time.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, the Veteran is a lay person and does not have the requisite medical expertise in this particular case to specifically diagnose any skin disorder, including chloracne.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (recognizing ACL injury as a "medically complex" disorder not capable of lay observation); Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose medically complex disorders such as cancer).  Thus, while the Veteran is competent to relate skin symptoms that he experienced at any time, the Veteran is not competent to provide a diagnosis of chloracne or relate chloracne to active service.  Such opinions would involve making findings based on medical knowledge would involve being able to differentiate between multiple skin disorders, which have multiple known etiologies, and having the ability to differentiate skin symptoms by diagnosis.  In this case, the Veteran is not shown to have such medical knowledge or training.

Based on the foregoing, the weight of the competent evidence of record demonstrates that the Veteran does not have current chloracne disability.  Without a current disability, service connection cannot be established.  See Brammer, 3 Vet. App. 223.  The weight of the evidence in this case is against finding a chloracne disability at any point during the claim period or recent diagnoses prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).  

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  The 
DD Form 214 shows that the Veteran served in the United States Navy from November 1966 to August 1970, and that the last duty assignment was aboard the U.S.S. Constellation (an aircraft carrier).  

A January 2010 VA Compensation and Pension Service Bulletin provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Aircraft carriers were not indicated to be one of these vessel types.  The 
U.S.S. Constellation, which is an aircraft carrier, was not listed as a vessel that had inland operations during the Vietnam era.

The Veteran has not contended that he went ashore in Vietnam during service, or that the USS Constellation entered a deep water harbor.  In an October 2007 statement, the Veteran only asserted that he was on board the U.S.S. Constellation, which he reported operated about 8 to 10 miles off the coast of Vietnam.  See also July 2012 private treatment record.  The June 2004 VA Form 9 shows that the Veteran reported that he served on the U.S.S. Constellation offshore in the Republic of Vietnam and that there were orange barrels on board the ship.  The Veteran referred to a statement by a sailor, which the Veteran found on a website, indicating that there were barrels that leaked Agent Orange.  See November 2015 VA Form 21-4138.  However, the Veteran did not allege that he saw the barrels leaking so as to cause actual exposure, or that he was in close proximity to any barrels, and there is no indication that the Veteran was even aware of the contents of the orange barrels he reported he saw on the U.S.S. Constellation.  Moreover, claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship do not qualify for the presumption of exposure.  

In Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) held that the manner in which VA defines inland waterways was (1) inconsistent with the regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides; and 
(2) irrational because it was an arbitrary exercise in line-drawing.  The Court noted that VA had designated certain harbors, including Da Nang Harbor, as Blue Water based on ease of entry despite a lack of discernable relationship between ease of entry or depth and the probability of exposure based on herbicide use.  Id. at 323.  The Court further noted that VA's rigid line-drawing in Da Nang Harbor contrasted markedly with the approach VA has previously taken with regard to mouths of rivers.  Id. at 325 (citing Training Letter 10-06 explaining that "evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure for [v]eterans aboard that ship").  

The Court held that VA's inconsistent application of the presumption of herbicide exposure to waterways that open to the ocean was arbitrary and relied on factors unrelated to the regulation.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor, and "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327.

The Board finds that the facts in this case are distinguishable from Gray because the Veteran has not alleged, and the evidence does not otherwise reflect, that the 
U.S.S. Constellation entered or docked in a deep water harbor such as Da Nang harbor at any point during the Vietnam era.  The facts in this case are consistent with Haas because, similar to the Haas case, the Veteran in this case has reported that the U.S.S. Constellation operated 8 to 10 miles off the Vietnam shores, and asserts essentially that that service in the blue waters well off shore should as a matter of law qualify as service in the Republic of Vietnam.  See June 2004 VA Form 9; October 2007 Veteran statement; July 2012 private treatment record.  As neither the Veteran nor the evidence suggests that the U.S.S. Constellation operated in the brown waters of Vietnam, including any of the deep water harbors of Vietnam, the Board finds that the Veteran did not have qualifying service for a presumption of herbicide exposure based on service on the U.S.S. Constellation.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  For these reasons, the Board finds that the holding in Gray is not applicable to this case.

There are also no other findings that suggest that the Veteran had service in Vietnam, to include duty on inland waterways.  In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection for prostate cancer or chloracne based on exposure to herbicides is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee, 
34 F.3d at 1042.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the skin or prostate in service, and that prostate cancer symptoms were not chronic in service.  The service treatment records do not demonstrate findings, diagnosis, or treatment of symptoms of prostate cancer or chloracne, including no evidence of chronic symptoms of prostate cancer during service, and do not demonstrate any relevant prostate or skin injury or disease.  An August 1967 service treatment record shows complaints of burning sensation upon urination and urethral discharge, which was diagnosed as urethritis due to Neisseria gonorrhoeae and not due to a prostate disorder, including prostate cancer.  There were no other complaints, treatment, or diagnosis of a prostate disorder, including prostate cancer, during the remaining part of the Veteran's service.  The July 1970 service separation examination report (conducted approximately three years after the Veteran's complaint of burning sensation upon urination), which contains a summary of the Veteran's significant in-service medical history, did not reveal any abnormalities.  Most importantly, the genitourinary and skin systems were found to be normal at service separation.  The service separation examination report is negative for any history or complaints of symptoms of a prostate or skin injury or disease.  Neither the separation examiner's findings nor clinical examination at service separation reflect any reported history of a prostate or skin injury or disease in service, or complaints, treatment, or diagnosis of a prostate or skin injury or disease either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence demonstrates that symptoms of prostate cancer were not continuous after service, including that prostate cancer did not manifest to a compensable degree within one year of service separation in August 1970.  As stated above, the service separation examination revealed no clinical findings consistent with prostate cancer, or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of prostate cancer until decades later in 2001, according to private medical records.  Importantly, the Veteran himself does not contend that prostate cancer symptoms were continuous since service.

The weight of the evidence demonstrates no prostate cancer symptoms during the one year period after service, and no diagnosis or findings of prostate cancer of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2015) (prostate cancer, if there is no local reoccurrence or metastasis, is compensable under voiding dysfunction or renal dysfunction, whichever is predominant, when wearing absorbent materials is required and must be changed less than two times per day; or albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101).  The competent medical evidence shows the first assessment of prostate cancer in 2001.  For these reasons, the Board finds that prostate cancer did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for prostate cancer as a chronic disease are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the weight of the evidence further demonstrates that the Veteran's prostate cancer is not related to service.  Regarding the Veteran's statements as to the cause of the current prostate cancer (coming into contact with Agent Orange while aboard the U.S.S. Constellation off the coast of Vietnam), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, the cause of the Veteran's prostate cancer involves complex medical etiological questions because they pertain to the origin and progression of the Veteran's prostate cancer.  The Veteran is competent to relate symptoms of prostate cancer that he experienced at any time, but he is not competent to opine on whether there is a link between the current prostate cancer, and active service, including to the alleged exposure to herbicides, because such diagnosis requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the genitourinary system, knowledge of the various risk factors and causes of prostate cancer, specific clinical testing for prostate cancer that indicate onset, and knowledge of the incubation period or ranges of such disorder that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau, 492 F.3d at 1377, n.4 (lay persons are not competent to diagnose cancer).

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current prostate cancer and active duty service, including no credible evidence of chronic symptoms of prostate cancer in service, to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of prostate cancer since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 
16 Vet. App. at 374.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for prostate cancer and chloracne, including presumptive service connection for prostate cancer as a chronic disease and as due to herbicide exposure, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Service connection for chloracne, to include as due to herbicide exposure, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


